DETAILED ACTION
Claims 1, 3, 5, 7, and 9-32 are pending. The amended claims filed 15 June 2021 have been entered. The amendments overcome the previous 112(a) and 112(b) rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 9, 10-13, 15, 16, 25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky (US 2012/0006511) in view of Bellhouse (US 5254259) as evidenced by Affleck (US 4,751,713). 
Regarding claim 1, Kaslusky discloses a fluid pump (fig 4, piezoelectric reeds 44 impart thrust flow 12, para 0019 ) comprising: a flow channel (channel 14) containing a fluid inlet (flow into channel from the left of the figure, following the flow arrow 12) and a fluid outlet (flow out of the channel to the right of the figure) and bounded by two side walls (fins 16 define channel 14, para 0015), a substantially                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                        
                    , (channel distance), where                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                        
                     is the length of the flap in a direction of flow (fig 4 depicts reeds 44 with length in the direction of flow) and                         
                            H
                        
                     is a separation distance between the two side walls (fig 4 depicts a separation between fins 16), where the side wall separation,                         
                            H
                        
                    , side wall length,                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                    , … and where                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                     is the length of the side wall in the flow direction (fig 4 depicts fins 16 with length along the flow channel) …  , and whereby in use, the actuator drives oscillatory motion of the flap in a direction substantially perpendicular to the side walls (fig 4 depicts vortices that form as a result of perpendicular oscillatory motion) with motion of the flap having larger amplitude near the outlet than near the inlet (fig 4 depicts reeds 44 as fixed at one end, the reeds are described as vibrating, para 0019; since the reeds are constrained at one end, necessarily they will displace more at the unconstrained portion downstream). Kaslusky does not explicitly disclose                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                        
                     such that                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                            ≥
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            F
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                            >
                            2
                            H
                        
                    ,                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                             
                            >
                            H
                        
                     …  and side wall width,                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                    , satisfy the relationship                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                            >
                            H
                        
                    , where                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is the width of a face of the side wall in the direction perpendicular to the flow direction, where                         
                             
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 80 mm, and                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 64 mm, where the region of flow channel between the flap and the outlet is substantially free of additional structures.  Nevertheless, Kaslusky teaches the reeds 44 vibrate in order to induce vortices 26 (para 0019) wherein those vortices are intended to reduce thermal boundary layer thickness in the channel 14 and improve transfer of thermal energy from the heat transfer fins 16 (para 0016).
	Bellhouse teaches a method of optimizing vortices in a channel for improved heat transfer (c 1 l 8-9) by selecting frequency of pulsation (vortex formation with optimized Strouhal Number, c 5 l 68) and                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                            >
                            2
                            H
                        
                     (ratio of length of chamber after vortex formation to width between walls, c 6 l 25-35),                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                             
                            >
                            H
                        
                     (total length of chamber to width between walls, c 6 l 19-20)…  and side wall width,                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                    , satisfy the relationship                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                            >
                            H
                        
                     (fig 8, 9, W = 63 mm vs d = 2 mm, c 6 l 19), where                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is the width of a face of the side wall in the direction perpendicular to the flow direction (length of the channel around the flap), where                         
                             
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 80 mm, and                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 64 mm, and that the above values are correspondingly result effective variables related to achieving a Strouhal Number effective to maintain said vortices (c 5 l 65).   Furthermore, since Bellhouse teaches that frequency of pulsation is also determinative of vortex formation (vortex formation with optimized Strouhal Number, c 5 l 68); it provides a motivation to adjust blade length because fan oscillation frequency is determined by fan blade length (as evidenced by Affleck, c 3 l 54-60). Therefore, the length of the fan blade,                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                        
                     is an optimization for vortex formation, and further LF is considered in combination with channel aspect ratio and separation values in relation to the Strouhal Number and vortex formation (Bellhouse, c 5 l 68).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the vortex heat transfer of Kaslusky by optimizing the Strouhal number regarding vortex formation as taught by Bellhouse by adjusting the frequency of the fan and dimensions of the channel for vortex formation.
Regarding claim 3, dependent on 1, Kaslusky in view of Bellhouse does not explicitly disclose the flap length                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                        
                      is a finite quantity that satisfies the condition                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                            >
                            2
                            H
                        
                    . Nevertheless, since Kaslusky teaches that the reeds vibrate at a vortex shedding frequency (Kaslusky para 0016, claim 22) and Affleck evidences that Lf is a result effective variable for frequency of the fan (Affleck, c 3 l 54-60). Furthermore, as explained in claim 1 above, Bellhouse teaches that Frequency and Channel height are result effective variables for vortex formation with optimized Strouhal Numbers (Bellhouse c 5 l 68, c 6 l 25-35). It follows that Kaslusky in view of Bellhouse renders obvious to one of ordinary skill in the art that                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                            >
                            2
                            H
                        
                     are result effective variables for vortex formation with optimized Strouhal Numbers (Bellhouse c 5 l 68, c 6 l 25-35). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case,                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                        
                      could be used to optimize the frequency in order to produce vortices; while                         
                            H
                        
                     is an optimization of channel width in light of frequency to optimize vortex formation in the channel (Bellhouse, ratio of length of chamber after vortex formation to width between walls, c 6 l 25-35). 
Regarding claim 7 dependent on 1, Kaslusky in view of Bellhouse teaches where the flow channel is also bounded by one or more edge walls (Bellhouse, fig 8 walls are set at width 63mm, c 6 l 20), where the edge walls are perpendicular to the side walls and parallel to the flow direction (Bellhous, fig 8, walls are depicted as parallel to the flow direction).
Regarding claim 9, dependent on 1, Kaslusky discloses where motion of the flap causes creation and shedding of vortices into the fluid being pumped, with interaction of the shed vortices with the side walls, with each other and with the flap creating a pressure rise downstream of the flap (reeds 33 impart thrust force to increase pressure, para 0019; the application of thrust force to the fluid will inherently cause a pressure rise above what the fluid would be without the application of thrust force).
Regarding claim 10, dependent on 1, Kaslusky discloses where the flap has an aerodynamic or aerofoil shape or a thin trailing edge (fig 4 depicts a thin trailing edge on reeds 44).
Regarding claim 11, dependent on 1, Kaslusky further teaches where the flap has substantially uniform cross-section perpendicular to the width direction (Kaslusky fig 4, reed 44 is depicted as a flat rectangular reed shape, par 0019; rectangles have uniform cross-sections). 
Regarding claim 12, dependent on 1, Kaslusky discloses where a piezoelectric or magnetostrictive bending actuator is incorporated into or mounted on the flap (reed 44 is piezoelectric, para 0019).

Regarding claim 15, dependent on 1, Kaslusky discloses where the flow channel inlet is divided into two regions to combine two fluid inlet streams and (fig 4 depicts a channel on either side of the reed 44), in use, the motion of the flap generates vortices causing the two inlet fluid streams to be pumped and mixed downstream of the flap (reed 44 pumps and mixes with vortices, para 0004, 0005, 0016, 0019).
Regarding claim 16, dependent on 1, Kaslusky discloses where a temperature difference (heat exchange is done through cooling, para 0002) is applied between the side walls and inlet fluid stream, such that in use, the motion of the flap generates vortices causing the inlet fluid stream to be pumped and to exchange heat with one or both side walls (para 0004, 0005, 0016, 0019).
Regarding claim 25, dependent on 1, Kaslusky further teaches where the flap has flexible construction such that fluid loading causes non-sinusoidal motion of the flap (fig 2, non-sinusoidal instability depicted, para 0017). It would have been obvious to combine the embodiment of Kaslusky fig 4 with piezoelectric reeds with the embodiment of Kaslusky fig 2 with the ribbon, in order to increase the vortex shedding by flapping of the ribbon thereby increasing mixing of flow and thermal energy transfer (para 0017).
Regarding claim 28, dependent on 1, Kaslusky discloses wherein the pump is one pump in an array of a plurality of pumps according to claim 1 (fig 4 depicts an array of several channels 14 and heat transfer fins 16, para 0019).
Regarding claim 29, Kaslusky discloses a heat exchanger (heat exchanger, para 0001) containing an array of a plurality of pumps (fig 4 depicts an array of several reeds 44, para 0019) each pump (fig 4,                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                        
                    , (channel distance), where                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                        
                     is the length of the flap in a direction of flow (fig 4 depicts reeds 44 with length in the direction of flow) and                         
                            H
                        
                     is a separation distance between the two side walls (fig 4 depicts a separation between fins 16), where the side wall separation,                         
                            H
                        
                    , side wall length,                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                    , … and where                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                     is the length of the side wall in the flow direction (fig 4 depicts fins 16 with length along the flow channel) …  , and whereby in use, the actuator drives oscillatory motion of the flap in a direction substantially perpendicular to the side walls (fig 4 depicts vortices that form as a result of perpendicular oscillatory motion) with motion of the flap having larger amplitude near the outlet than near the inlet (fig 4 depicts reeds 44 as fixed at one end, the reeds are described as vibrating, para 0019; since the reeds are constrained at one end, necessarily they will displace more at the unconstrained portion downstream). Kaslusky does not explicitly disclose                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                        
                     such that                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                            ≥
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            F
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                            >
                            2
                            H
                        
                    ,                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                             
                            >
                            H
                        
                     …  and side wall width,                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                    , satisfy the relationship                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                            >
                            H
                        
                    , where                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is the width of a face of the side wall in the direction perpendicular to the flow direction, where                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 80 mm, and                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 64 mm, where the region of flow channel between the flap and the outlet is substantially free of additional structures.  Nevertheless, Kaslusky teaches the reeds 44 vibrate in order to induce vortices 26 (para 0019) wherein 
Bellhouse teaches a method of optimizing vortices in a channel for improved heat transfer (c 1 l 8-9) by selecting frequency of pulsation (vortex formation with optimized Strouhal Number, c 5 l 68) and the aspect ratio of the length of a channel to the width of the channel (c 6 l 25-35), as a result, teaching                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                            >
                            2
                            H
                        
                     (ratio of length of chamber after vortex formation to width between walls, c 6 l 25-35),                         
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                             
                            >
                            H
                        
                     (total length of chamber to width between walls, c 6 l 19-20)…  and side wall width,                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                    , satisfy the relationship                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                            >
                            H
                        
                     (fig 8, 9, W = 63 mm vs d = 2 mm, c 6 l 19), where                         
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is the width of a face of the side wall in the direction perpendicular to the flow direction (length of the channel around the flap), where                         
                             
                            
                                
                                    L
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 80 mm, and                        
                             
                            
                                
                                    W
                                
                                
                                    W
                                
                            
                        
                     is less than or equal to 64 mm, and that the above values are correspondingly result effective variables related to achieving a Strouhal Number effective to maintain said vortices (c 5 l 65).   Furthermore, since Bellhouse teaches that frequency of pulsation is also determinative of vortex formation (vortex formation with optimized Strouhal Number, c 5 l 68); it provides a motivation to adjust blade length because fan oscillation frequency is determined by fan blade length (as evidenced by Affleck, c 3 l 54-60). Therefore, the length of the fan blade,                         
                            
                                
                                    L
                                
                                
                                    F
                                
                            
                        
                     is an optimization for vortex formation, and further LF is considered in combination with channel aspect ratio and separation values in relation to the Strouhal Number and vortex formation (Bellhouse, c 5 l 68).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the vortex heat transfer of Kaslusky by optimizing the Strouhal number regarding vortex formation as taught by Bellhouse by adjusting the frequency of the fan and dimensions of the channel for vortex formation.
Regarding claim 30, dependent on 1, Kaslusky discloses wherein the pump is one pump in an array of a plurality of pumps according to claim 1 (fig 4 depicts an array of several channels 14 and heat transfer fins 16, para 0019). Kaslusky further teaches where a single actuator drives multiple flaps (flow 
Applicant is reminded that the claimed end structure is the same regardless of the method of attachment/manufacture, and is therefore unpatentable. The rule is “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 31, dependent on 1, Kaslusky discloses wherein the pump is one pump in an array of a plurality of pumps according to claim 1 (fig 4 depicts an array of several channels 14 and heat transfer fins 16, para 0019).  Kaslusky does not disclose where multiple flaps are fabricated from a single sheet. Nevertheless the recited limitation “fabrication from a single sheet” is not limiting as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 32, dependent on 1, Kaslusky discloses wherein the pump is one pump in an array of a plurality of pumps (plurality of reeds 44 fixed in frame, para 0019) according to claim 1 where multiple flaps are supported in a common support frame (fig 4, frame 36, para 0019).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky (US 2012/0006511) in view of Bellhouse (US 5254259) as evidenced by Affleck (US 4,751,713) in view of Wada (US 2011/0064594). 
Regarding claim 5, dependent on 1, Kaslusky in view Bellhouse discloses wherein wf is less than or equal to Ww (Kaslusky, reed 44 is within the channel, and therefore the reed width is inherently less than the channel width). Kaslusky in view of Bellhouse does not explicitly disclose the flap width                         
                            
                                
                                    W
                                
                                
                                    F
                                
                            
                        
                      is a finite quantity that satisfies the condition                         
                            
                                
                                    W
                                
                                
                                    F
                                
                            
                            >
                            2
                            H
                        
                    .  Nevertheless, Kaslusky discloses a channel width and a channel height H (Kaslusky, fig 8, 9, W = 63 mm vs d = 2 mm, c 6 l 19). 
Wada teaches a flap width Wf to the Ww gap is a small as possible in order to reduce the resistance to fan displacement through the channel caused by air resistance (Wada, par 0011 - 0015). Therefore, it would have been obvious to a person of ordinary skill in the art to make a width of the fan of Kaslusky as close as possible to the width of the channel 63mm in order to minimize air resistance to the fan displacement and thereby maximize fan efficiency (Wada, par 0011-0015). Therefore as a result of the combination of Kaslusky in view of Bellhouse in view of Wada, the width of the fan would be close to but less than 63mm, which is more than two times the height of 2mm.

Claim  14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky in view of Bellhouse in view of Riepe (US 4,063,826) (“Riepe”).
Regarding claim 14 dependent on 1, Kaslusky does not disclose where the flap is driven by electrostatic or magnetic forces. Riepe teaches an analogous fan where the flap is driven by electrostatic or magnetic forces (electromagnetic actuation, c 2 l 35-41). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the piezoelectric actuation of Kaslusky with electromagnetic actuation of Riepe as an obvious variation of actuation a reed, in order to simplify construction of the reed, by avoiding the need to fix together the reed and a piezoelectric element.

s 17, 18, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky in view of Bellhouse in view of Scher et al. (US 2004/0207292) (“Scher”).
	Regarding claim 17 dependent on 1, Kaslusky does not disclose where the motion of the flap is driven by ultrasonic frequencies (>20 kHz).  Scher teaches an analogous piezoelectric air pump using an analogous flap to direct air to cool an electronic component (abstract), where the motion of the flap is driven by ultrasonic frequencies (20 kHz – 40 kHz, para 0043). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to excite the flap of Kaslusky in the ultrasonic frequency range taught by Scher in order to reduce audible noise (Scher, para 0043) thereby preventing fan noise from disrupting the user.
Regarding claim 18 dependent on 1, Kaslusky does not disclose where the motion of the flap is driven at low frequencies (<400Hz). Scher teaches an analogous fan where the motion of the flap is driven at low frequencies (<400Hz) (under 400Hz, para 0006). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the fan oscillation frequency of Kaslusky at low frequencies as taught by Scher in order to obtain large amplitudes at the free end of the blade and thereby increase vortex shedding (Scher, para 0006), thereby further decreasing the boundary layer and increasing heat transfer.
Regarding claim 21 dependent on 1, Kaslusky does not disclose where the amplitude of the flap motion is amplified by the mechanical resonance of the flap. Scher teaches an analogous fan where the amplitude of the flap motion is amplified by the mechanical resonance of the flap (oscillating at resonance frequency, para 0042). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate mechanical resonance of the flap as taught by Scher into the fan of Kaslusky in order to maximize deflection and increase fan efficiency.
Applicant is reminded that the claimed end structure is the same regardless of the method of attachment/manufacture, and is therefore unpatentable. The rule is “If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 27 dependent on 1, Kaslusky does not disclose where the flap includes a folded sheet structure with a welded or adhesive bonded seam (adhesive, c 8 ln 5).  Scher teaches an analogous piezoelectric fan wherein the piezoelectric element is connected with an adhesive bonded seam (adhesive, para 0039). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the adhesive bonding of the piezoelectric element of Scher into the in order to bond the reed and piezoelectric element of Kaslusky as a known method of fixing, for the expected result of fixing piezoelectric element to reed. Furthermore, the claim element where the flap includes a folded sheet structure is a product-by-process claim and confers no structural features, the apparatus will be examined based on its structure and not its method of production.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky in view of Bellhouse in view of McGuinness (US 2006/0019555).
Regarding claim 19, dependent on 1, Kaslusky does not explicitly disclose where maximum peak-to-peak displacement of the flap, A, is between 10% and 70% of the side wall separation, h. Nevertheless, Kaslusky teaches the reeds 44 vibrate in order to induce vortices 26 (para 0019) wherein those vortices are intended to reduce thermal boundary layer thickness in the channel 14 and improve transfer of thermal energy from the heat transfer fins 16 (para 0016). 
Furthermore, as explained in claim 1 above, Bellhouse teaches that Channel height is a result effective variables for vortex formation with optimized Strouhal Numbers (Bellhouse c 5 l 68, c 6 l 25-35). It follows that Kaslusky in view of Bellhouse renders obvious to one of ordinary skill in the art that                         
                            H
                        
                     is a result effective variable for vortex formation with optimized Strouhal Numbers (Bellhouse c 5 l 68, c 6 l 25-35). The courts have held that result-effective variables are obvious when there is a motivation to                         
                            H
                        
                     is an optimization of channel width in light of frequency to optimize vortex formation in the channel (Bellhouse, ratio of length of chamber after vortex formation to width between walls, c 6 l 25-35). 
McGuinness teaches flap maximum displacement affects the Strouhal number (wherein St = f A / U;  A is the maximum peak to peak displacement of the flap, par 0010).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dimensions of Kaslusky in view of Bellhouse in order to achieve a Strouhal number as taught by McGuinness, in order to maximize propulsion efficiency of the flap (McGuinness, par 0010; propulsion efficiency is equivalent to the thrust pressure of Kaslusky, par 0019). It would have been further obvious to a person of ordinary skill in the art that a Strouhal number for propulsion efficiency of McGuinness is analogous to a Strouhal number that improves thrust efficiency of the reeds 44 of Kaslusky in view of Bellhouse because they both refer to a modelling of a flap applying thrust energy to a fluid and use the dimensionless Strouhal number. Furthermore as a result of the combination of Kalusky in view of Bellhouse in view of McGuinness, a person of ordinary skill in the art would recognize that the claimed peak-to-peak displacement of flap A between 10% and 70% of the sidewall separation is a result effective variable to achieve the desired Strouhal number.  The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed values and peak-to-peak displacement of flap A and                         
                            H
                        
                     can be used for these result effective variables to select a desired Strouhal number (McGuinness, par 0010; Bellhouse, c 6 l 25-35).
Regarding claim 20 dependent on 1, Kaslusky in view of Bellhouse teaches where the oscillation frequency, f, is chosen to give a Strouhal number (Bellhouse, claim 4, Strouhal number between 0.001 and 0.1). Kaslusky in view of Bellhouse does not teach St = f A / U between 0.1 and 0.5, where U is the 
McGuinness teaches flap and a Strouhal number wherein St = f A / U between 0.1 and 0.5, where U is the average fluid flow speed in the flow channel and A is the maximum peak to peak displacement of the flap (Strouhal of 0.25<St<0.40, par 0010). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dimensions of Kaslusky in view of Bellhouse in order to achieve a Strouhal number as taught by McGuinness, in order to maximize propulsion efficiency of the flap (McGuinness, par 0010; propulsion efficiency is equivalent to the thrust pressure of Kaslusky, par 0019). It would have been further obvious to a person of ordinary skill in the art that a Strouhal number for propulsion efficiency of McGuinness is analogous to a Strouhal number that improves thrust efficiency of the reeds 44 of Kaslusky in view of Bellhouse because they both refer to a modelling of a flap applying thrust energy to a fluid and use the dimensionless Strouhal number.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky in view of Bellhouse in view of Affleck (US 4,751,713) (“Affleck”).
	Regarding claim 22 dependent on 1, Kaslusky does not disclose wherein the flap is clamped at the edge near the inlet. Affleck teaches an analogous piezoelectric fan in a duct where the flap is clamped at the edge near the inlet (fan blade is clamped, c 3 ln 30). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to import the detail of clamping the fan blade as taught by Affleck as a means of securing the reed 44 of Kaslusky as a known mean of fixing, for the expected result of fixing the reed 44 in place for operation. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky in view of Bellhouse in view of Tanaka (US 2014/0341762).
..
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky in view of Presz in view of Kolm in view of Losinski. (US 5,861,703).
Regarding claim 24 dependent on 1, Kaslusky discloses where an electromechanical actuator mounted on the flap (piezoelectric reed 44, para 0019). Kaslusky does not disclose that the actuator is provided with electrical connections by using flexible support wires or a flexible circuit acting as a vibration isolating support. Losinski teaches an analogous piezoelectric fan where the actuator is provided with electrical connections by using flexible support wires (lead wires 320 to piezoelectric element 320, c 2 l 64). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate wire connections of Losinski as the conductors to power the piezoelectrics of Kaslusky as an ubiquitous alternative to the integrated conductor of Kaslusky, for repair or testing, for the expected result of providing electrical connection.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kaslusky in view of Bellhouse in view of Kawaguchi (JP 2002-339900A; machine translations previously included) (“Kawaguchi”).
Regarding claim 26 dependent on 1, Kaslusky in view of Presz in view of Kolm does not disclose including a total of two or more flaps where the flaps move with out of phase motion to avoid noise and .

Response to Arguments












Applicant argues against the motivation to modify the parameters of the Kaslusky patent in order to render obvious the claimed variables (page 7-10 of response).
Examiner has incorporated the Bellhouse patent above in order to show a motivation to optimize the above parameters. As shown above, not only does Bellhouse provide a rationale to modify the parameters of Kaslusky into the claimed dimensions, Bellhouse also provides the same motivation of vortex formation based on a Strouhal number, which is also applicant’s motivation to optimize.
Applicant argues that that the motivation to optimize using vortex generation is related to improving pump efficiency and not efficiency of heat exchange (pg 11). In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that Kolm teaches directly away from combining the blades of Kolm with any device with extended side walls, because Kolm teaches that the blades operate best in free air completely unobstructed (pg 11). The office cited Kolm to establish a length of the fan blade. Applicant has cancelled that limitation in the claims. Therefore the arguments regarding the Kolm combination are moot.   In any case, applicant’s position regarding Kolm is not persuasive, Kolm describes the blades in channels with side walls. Furthermore, applicant is potentially inviting a 112 indefiniteness rejection based on their argument. If applicant is asserting that said downstream sidewalls constitute obstructions 
Applicant includes further arguments about the length of the flap (pg 12-13). The flap length has been addressed above by the incorporation of additional references.
Applicant includes further arguments regarding the width of the flap (pg 14-15). The flap width has been further addressed by the incorporation of additional references.
Regarding claim 9, applicant argues that Kaslusky does not disclose the vortices of the fan interact with sidewalls or each other and/or the flap, nor that there is a pressure rise downstream created by the flap.  This is not persuasive.  Implicit disclosures are appropriate (MPEP 2144.01; "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda,
Regarding claim 10, applicant argued that the patents do not disclose an aerodynamic or aerofoil shape or a thin trailing edge because the prior art discloses flaps with “a fixed thickness,” (pg 16). Applicant is arguing unclaimed subject matter by arguing a fixed thickness. Applicant must claim a structural limitation in order for it to be limiting. The claim language only refers to the terms aerodynamic, aerofoil shape, or thin trailing edge. Under a plain meaning, a person of ordinary skill in the art would interpret the flap of Kaslusky as having a thin trailing edge because a thin trailing edge is the characteristic shape of a flap. 
Regarding claim 12 applicant argues that the piezoelectric reeds of Kaslusky vibrate at an intended frequency but that such vibration does not constitute bending of the reed (pg 17-18). Applicant’s interpretation of the structure of the vibrating piezoelectric reed is not persuasive. Kaslusky describes the piezoelectric as a “reed,” and further describes the reed as integrated into the frame of the structure (Kaslusky, par 0019). Kaslusky describes the integration of one end of the reed to the frame of the structure while leaving the other end free to vibrate. A person of ordinary skill in the art would recognize that vibrating only one end of a reed while the other end doesn’t move describes the motion of bending. The plain meaning of bending is to shape or force a straight into a curve or angle. In the case of the reed with the secured end, each vibration of the free end, creates movement which would move the free end of the reed, thereby necessarily bending the body of the reed because the other end is secured from motion. 
Regarding claim 13, Applicant argues that the prior art does not teach where the flap is driven by a remote actuator (pg 18-19).  This is not persuasive. Kaslusky teaches an actuating wire 22 which resonates and thereby moves tab 18 causing tab 18 to generate vortexes (Kaslusky, par 0016). Tension in wire 22 causing resonance and movement of the actuator is a type of mechanical connection which describes the claimed limitation.
Regarding claim 15, applicant argues that the prior art does not show or disclose two different fluid inlets (pg 19). The two different fluid inlets in unclaimed subject matter. In order to be limiting, said subject matter must be incorporated into the claims.
Regarding claim 16, applicant argues that Kaslusky cannot both teach a heat exchange and a positive pressure gain of the fluid (pg 20).  This is not persuasive. Kaslusky’s overall invention is a heat exchanger 10 which cools the outer walls of the channel with fluid moving through the channels (par 0005, 0019); said vortexes are used to improve heat transfer (id.). And further, as explained above, the application of thrust force to the flow 12 is the mechanical application of pumping force to a fluid (par 0019). 
Regarding claims 7, 14, 17-18, 21, 27, 22, 23, 24, 26. Applicant’s arguments are based only on the dependency of the claims to previously argued claims (pg 21-26). Since there are no independent arguments regarding the rejections, and the previous independent claim rejections have been maintained, the rejections above the above dependent claims are also maintained.



Conclusion
The previously cited art has been included in the list of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                         

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746